In an action for a declaratory judgment decreeing that the boundary line of the city of New York is the east and north bounds of the former village of Far Roekaway, as set forth in section 1 of chapter 1 of the Greater New York Charter, as amended, and that part of plaintiff’s premises is in Nassau county *1090and part in Queens county, and adjudging that the liens of the city of New York for unpaid taxes and assessments are illegal and void and canceling them, and for other incidental relief, judgment in favor of plaintiff unanimously affirmed, with costs to plaintiff-respondent, and one bill of costs to town of Hempstead and county of Nassau. Order striking out the second, third and fourth separate and distinct defenses and the first, second and third partial defenses of the appellant, City of New York, unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.